Title: To George Washington from Thomas Mifflin, 9 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia, 9th June 1794.
               
               I have the honor to transmit, for your information, a copy of a Report from the Master Warden of the Port of Philadelphia, stating the arrival of the Schooner Flora, Captain Westerhock, a Dutch Privateer, mounting ten Four-pounders.
               As the 22nd Article of the Treaty of Amity and Commerce, between the United States and France, provides that it shall not be lawful for any foreign privateers, who have commissions from any other Prince or State, in enmity with either nation, even to purchase victuals, in the Ports of the respective nations, except such as shall be necessary for their going to the next Port of that Prince, or State, from which they have commissions, I have directed the attention of the Master Warden to the subject (as you will perceive by the enclosed Copy of my letter to that Officer) and, if any other measures are to be pursued on my part, I will be happy to receive your Intentions thereon.  I am, with perfect respect, Sir, Your Excellency’s Most Obedt Hble servt.
            